         Case 3:08-cr-00069-JWD-SCR              Document 86        06/05/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                                               CRIMINAL NO.
VERSUS
                                                                               08-69-JWD-SCR
CHARLES E. JACKSON, JR.

                                      RULING AND ORDER

       This matter is before the Court on a Motion for Compassionate Relief (“Motion”) filed by

Defendant Charles E. Jackson, Jr. (“Petitioner”). (Doc. 81.) In opposition, the Government has

filed United States’ Response in Opposition to Defendant’s Motion for Compassionate Release

(“Response”). (Doc. 85.) Oral argument is not necessary. The Court has considered the facts, the

applicable law, the arguments of the parties and for the reasons explained below denies the

Motion without prejudice.

       Petitioner pleaded guilty to possession with intent to distribute marijuana and 50 grams or

more of crack cocaine, carrying a firearm during and in relation to a drug trafficking offense and

felon in possession of a firearm. (Doc. 47.) Petitioner is currently serving a 212-month sentence

at the Medium Security Federal Correctional Institution at Yazoo City, Mississippi. (Doc. 81 at

1; Doc. 85 at 1.) Petitioner now moves for compassionate release under the First Step Act “due

to the fact that our nation is going through a crisis behind the Coronavirus.” (Doc. 81 at 1.)

Petitioner asserts that there are 77 cases of coronavirus in the Yazoo City Federal Correctional

Institution. (Id.) Petitioner also details that his mother is in poor health and that he would like to

be with her at this current time. (Id.) Petitioner asks the Court for further relief as the Court

deems appropriate (Id. at 2.)

       The Government in opposition argues that Petitioner’s Motion should be denied because

Petitioner failed to exhaust his administrative remedies. (Doc. 85 at 2 (citing United States v.
          Case 3:08-cr-00069-JWD-SCR                  Document 86          06/05/20 Page 2 of 4



Clark, Crim. No. 17-85, 2020 WL 1557397 at *3, *5 (M.D. La. Apr. 1, 2020) (Dick, C.J.);

United States v. Wicker, Crim. No. 18-108, 2020 WL 2066728 at *2 (M.D. La. Apr. 29, 2020)

(deGravelles, J.); United States v. Crandle, Crim. No. 10-35, 2020 WL 2188865 at *2, *4 (M.D.

La. May 6, 2020) (Dick, C.J.); United States v. Douglas, Crim. No. 97-5, 2020 WL 2319693 at

*2 (M.D. La. May 11, 2020) (Dick, C.J.); United States v. Alexander, Crim. No. 14-126, 2020

WL 2468773 at *5 (M.D. La. May 13, 2020) (deGravelles, J.)).) The Government also reserves

the right to make arguments as to the merits of any motion brought by Petitioner once he

exhausts his administrative remedies. (Doc. 85 at 3.) 1

        The Court agrees with the Government. The compassionate release statute provides:

        (c) Modification of an imposed term of imprisonment.--The court may not
        modify a term of imprisonment once it has been imposed except that—

                 (1) in any case—

                          (A) the court, upon motion of the Director of the Bureau of Prisons,
                          or upon motion of the defendant after the defendant has fully
                          exhausted all administrative rights to appeal a failure of the Bureau
                          of Prisons to bring a motion on the defendant's behalf or the lapse
                          of 30 days from the receipt of such a request by the warden of the
                          defendant's facility, whichever is earlier, may reduce the term of
                          imprisonment (and may impose a term of probation or supervised
                          release with or without conditions that does not exceed the unserved
                          portion of the original term of imprisonment), after considering the
                          factors set forth in section 3553(a) to the extent that they are
                          applicable, if it finds that—

                                   (i) extraordinary and compelling reasons warrant such a
                                   reduction; . . .

                          and that such a reduction is consistent with applicable policy
                          statements issued by the Sentencing Commission; and

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). Thus:


1
  The Government also explains that, in this case, a Federal Public Defender was not appointed to represent
Petitioner pursuant to this Court’s Procedural General Order No. 2020-8. (Doc. 85 at 3.) The Government represents
that after screening the Motion, the Federal Public Defender “contacted the United States Attorney’s Office and
advised that the FPD would not be representing defendant.” (Id.)
            Case 3:08-cr-00069-JWD-SCR           Document 86        06/05/20 Page 3 of 4



        as the statute makes plain, prior to filing motions for release in the district court, a
        prisoner must first exhaust his administrative remedies either by fully exhausting
        administrative appeals of the BOP's decision not to file a motion for compassionate
        release on his behalf, or by filing the motion with the court after a lapse of 30 days
        from the date of the warden's receipt of his request for release, “whichever is
        earlier.”

United States v. Koons, No. CR 16-214-05, 2020 WL 1940570, at *3 (W.D. La. Apr. 21, 2020)

(quoting 18 U.S.C. § 3582(c)(1)(A)). “The administrative-exhaustion provision is set out in

mandatory terms—the district court can modify a sentence only after the defendant has

exhausted administrative remedies.” Id. “This mandatory language includes no exceptions,

equitable or otherwise.” Id.

        Petitioner’s Motion is silent on whether he “fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on [his] behalf” or whether 30 days lapsed “from

the receipt of such a request by the warden of [his] facility.” 18 U.S.C. § 3582(c)(1)(A). The

Government represents that “pursuant to information provided to the United States by BOP,

[Petitioner] did not request that the warden of his institution bring a motion on his behalf.” (Doc.

85 at 2.)

        Therefore, because Petitioner has failed to exhaust his administrative remedies, this Court

must apply the mandatory exhaustion requirement described above and deny Petitioner’s motion

for lack of jurisdiction. See Koons, 2020 WL 1940570, at *3 (“this Court cannot forgive Koons's

failure to exhaust, and without exhaustion, the Court lacks jurisdiction over his motion.”) (citing,

inter alia, United States v. Reeves, No. CR 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9,

2020) (“While the Court is well aware of the effects the Covid-19 pandemic and the heightened

risk at the Oakdale facilities, § 3852(c)(1)(A) does not provide this Court with the equitable

authority to excuse Reeves' failure to exhaust his administrative remedies or to waive the 30-day

waiting period. Accordingly, the Court does not have authority at this time to grant the relief
        Case 3:08-cr-00069-JWD-SCR             Document 86       06/05/20 Page 4 of 4



Reeves requests.”); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *3

(M.D. La. Apr. 1, 2020) (“The Defendant concedes that he has failed to comply with the exhaustion

requirements under the statute; therefore, this motion is not ripe for review.”); United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“As noted, Raia failed to comply with § 3582(c)(1)(A)'s

exhaustion requirement: . . . Although the District Court's indicative ruling did not mention the

exhaustion requirement, it presents a glaring roadblock foreclosing compassionate release at this

point.”); United States v. Alexander, No. CR 14-126-JWD-EWD, 2020 WL 2468773, at *5 (M.D.

La. May 13, 2020) (“[T]he Court finds that Petitioner has failed to exhaust his administrative

remedies, and, on this ground alone, his motion must be denied.”).

       Accordingly,

       IT IS ORDERED that the Motion for Compassionate Release filed by pro se Petitioner

Charles E. Jackson, Jr. (Doc. 81) is DENIED WITHOUT PREJUDICE for lack of jurisdiction,

subject to refiling if Petitioner exhausts his administrative remedies as required by 18 U.S.C. §

3582(c)(1)(A).

       Signed in Baton Rouge, Louisiana, on June 5, 2020.




                                                   S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
